      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 CHARLENE RAE MOORE,                               §
 Plaintiff,                                        §
                                                   §
 V.                                                § CIVIL ACTION NO. 4:19-cv-1862
                                                   §
 AMERICAN STRATEGIC                                §
 INSURANCE AND PROGRESSIVE                         §
 PROPERTY INSURANCE COMPANY                        §
 Defendants.                                       §

                      ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the Plaintiff, Charlene Rae Moore (“Moore” or “Plaintiff”), and files this

Original Complaint and Jury Demand complaining of and against Defendants, American Strategic

Insurance (“ASI”) and Progressive Property Insurance Company (“Progressive”), and in support

thereof, would respectfully show onto the Court the following:

                                 JURISDICTION AND VENUE

       1.      This action arises under the National Flood Insurance Act, 42 U.S.C. §4001, et.

Seq., pursuant to the insurance contract issued to the Plaintiff. This action, having arisen under an

applicable federal statute codified as 42 U.S.C. §4072, requires the application of federal law

pursuant to the general federal jurisdiction provisions of 28 U.S.C. §1331.

       2.      This Court has supplemental jurisdiction to hear the state law claims related to this

matter as alleged in this Complaint pursuant to 28 U.S.C. §1367(a) in that the federal and state

claims derive from a common nucleus of operative facts and because the claims are ones ordinarily

expected to be tried in one judicial proceeding.

       3.      Venue is proper in this District pursuant to 42 U.S.C. §4053 and/or §4072 in that
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 2 of 13



the insured property made the basis of this lawsuit is located at 11002 Hedwig Green Street,

Houston, Texas 77024-6801 and situated within this District.

                                            PARTIES

       4.      Plaintiff, Charlene Rae Moore (“Moore” or “Plaintiff”) is an individual resident of

Texas residing at 11002 Hedwig Green Street, Houston, Texas 77024-6801 (the “Property”).

Service of process is neither requested nor necessary at this time.

       5.      Defendant, American Strategic Insurance (“ASI”) is an admitted foreign insurance

company organized in Florida and participating in FEMA’s “Write Your Own” (WYO) program.

ASI maintains its principal place of business at 1 Asi Way N., 805 Executive Center Drive West,

Saint Petersburg, Florida 33702-2514. American Strategic Insurance conducts the business of

insurance for profit in a systematic and continuous manner in the state of Texas. American

Strategic Insurance issued a Standard Flood Insurance Policy (“SFIP”) in its own name, as fiscal

agent of the United States, to Plaintiff Charlene Rae Moore. Pursuant to 44 C.F.R. § 62.23(d) and

(i)(f), American Strategic Insurance is responsible for arranging the adjustment, settlement,

payment and defense of all claims arising under the Policy. Accordingly, ASI may be served with

notice of this lawsuit by serving Summons and a true and correct copy of the Complaint attached

thereto upon Corporate Creations Network, Inc., 2425 West Loop South, Suite 200, Houston,

Texas 77027-4208.

       6.      Defendant Progressive Property Insurance Company (“Progressive”) is an admitted

foreign insurance company organized in Florida and maintains its principal place of business at 1

Asi Way N., 805 Executive Center Drive West, Saint Petersburg, Florida 33702-2514. Progressive

conducts the business of insurance for profit in a systematic and continuous manner in the sate of

Texas. Progressive is affiliated with ASI, which participates in FEMA’s WYO program, to adjust


                                                 2
        Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 3 of 13



and settle claims arising under the ASI Policy. Progressive may be served with notice of this

lawsuit by serving Summons and a true and correct copy of the Complaint attached thereto upon

Corporate Creations Network, Inc., 2425 West Loop South, Suite 200, Houston, Texas 77027-

4208.

                                 FACTUAL BACKGROUND

         7.    Throughout this Complaint, when Plaintiff makes allegations against the

Defendants, these allegations apply also to Defendants’ officers, agents, servants, employees,

attorneys, or representatives, as acts by these individuals were done with the full, expressed or

implied or apparent authorization or ratification of the Defendants or was done in the normal and

routine course and scope of employment of the Defendants’ officers, agents, servants, employees,

attorneys, or representatives.

         8.    Among other elements of damage, by this lawsuit, Plaintiff seeks to recover losses

sustained as a result of flood damage to the dwelling, including structural damage, to the building

located at 11002 Hedwig Green Street, Houston, Texas 77024-6801 (the “Property”).

         9.    American Strategic Insurance (“ASI”) sold a flood insurance policy bearing Policy

Number 0FLD260277 (the “Policy”) to Plaintiff Charlene Rae Moore. By issuing this Policy, ASI

agreed to pay Plaintiff for any direct physical loss to the insured Property caused by or from a

“flood” as defined by the Policy in exchange for payment of the policy premium. Plaintiff

incorporates by reference, for all purposes, all provisions of the Standard Flood Insurance Policy

(“SFIP”), as set forth in 44 C.F.R. §61, Appendix A (1), which is the policy issued by ASI to

Plaintiff Moore. The Policy term extended from July 31, 2017 to July 31, 2018. The Policy limits

were $250,000.00 for building and $100,000.00 for contents.

         10.   On or about August 26, 2017, during the terms of the Standard Flood Insurance


                                                3
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 4 of 13



Policy issued by ASI, Policy Number 0FLD260277, Plaintiff sustained covered losses to the

dwelling due to flood water. As a direct and proximate result of the flooding, Plaintiff Moore

suffered a direct physical loss to the insured Property. The damage to the dwelling is covered under

the Policy and occurred within the applicable Policy term.

       11.     After the date of loss of August 26, 2017, Plaintiff Moore timely notified ASI

and/or Progressive of the flood loss and filed an insurance claim with ASI. In filing the claim,

Plaintiff Moore asked ASI to adjust the claim and pay for the cost of repairs to the Property. ASI

assigned Claim Number 9764-174401 to Plaintiff Moore’s claim.

       12.     ASI inspected and adjusted the dwelling damage and issued payment to Plaintiff

Moore in the amount of $5,689.02 for the flood loss. Plaintiff Moore could not properly repair the

flood damage to her home with ASI’s adjustment of her claim, and this payment issued for

damages resulting from the flood event. ASI has grossly underpaid and/or wrongfully denied the

damages to the foundation, the pool, the bridge, the decking, the irrigation system, the gas line, the

walls, the living room, the master bathroom, and the laundry room, even though the flood Policy

provided coverage for losses such as those suffered by Plaintiff Moore. Further, ASI and

Progressive failed to pay Plaintiff Moore’s claim by not providing full coverage for the damages

sustained by Plaintiff. The denial of the dwelling claim related to the damage listed above and the

actions taken by ASI and Progressive do not comply with the terms and conditions of the SFIP

and/or does not compensate Plaintiff Moore for direct physical loss sustained as a result of flood.

       13.     ASI failed to perform its contractual duty to adequately compensate Plaintiff Moore

under the terms of the ASI flood policy. Specifically, ASI refused to pay the full proceeds of the

Policy after conducting an outcome-oriented investigation, although due demand was made for

proceeds to be paid in an amount sufficient to cover the damaged property, and all conditions


                                                  4
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 5 of 13



precedent to recovery under the Policy have been carried out and accomplished by Plaintiff Moore.

ASI’s conduct constitutes a breach of the insurance contract between ASI and Plaintiff Moore.

       14.     Pleading further, ASI and Progressive misrepresented to Plaintiff Moore that the

damage to the Property was not covered under the flood Policy, even though the damage was

caused by a covered occurrence. ASI and Progressive’s conduct constitutes a violation of the Texas

Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).

       15.     ASI and Progressive failed to make an attempt to settle Plaintiff Moore’s claim in

a fair manner, although ASI and Progressive were aware of its liability to Plaintiff Moore under

the flood Policy. ASI and Progressive’s conduct constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(2)(A)

       16.     ASI and Progressive failed to conduct a reasonable investigation. ASI and

Progressive’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

Practices. Tex. Ins. Code §541.060(7)

       17.     ASI and Progressive failed to explain to Plaintiff Moore any valid reason for its

coverage denial and offered an inadequate settlement. Specifically, ASI and Progressive failed to

offer Plaintiff full compensation, without any valid explanation why full payment was not being

made. Further, ASI and Progressive did not communicate that any future settlements or payments

would be forthcoming to pay for the entire loss covered under the flood Policy, nor did they provide

any explanation for the failure to inadequately settle Plaintiff Moore’s claim. ASI and

Progressive’s conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex.

Ins. Code. §541.060(a)(3).

       18.     ASI and Progressive failed to meet their obligations under the Texas Insurance

Code regarding timely acknowledging Plaintiff Moore’s claim, beginning an investigation, and


                                                 5
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 6 of 13



requesting all information reasonably necessary to investigate Plaintiffs’ claim within the

statutorily mandated time of receiving notice of Plaintiffs’ claim. ASI and Progressive’s conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins. Code.

§542.055.

       19.     Further, ASI and Progressive failed to accept or deny Plaintiff Moore’s full and

entire claim within the statutorily mandated time of receiving all necessary information. This

conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE. §542.056.

       20.     ASI and Progressive failed to meet their obligations under the Texas Insurance

Code regarding payment of claims without delay. Specifically, ASI and Progressive have delayed

full payment of Plaintiff Moore’s claim and, to date, Plaintiff Moore has not received full payment

for the claim. ASI and Progressive’s conduct constitutes a violation of the Texas Insurance Code,

Prompt Payment of Claims. TEX. INS. CODE §542.058.

       21.     From and after the time Plaintiff Moore’s claim was presented to ASI and

Progressive, its liability to pay the full claim in accordance with the terms of the Policy was

reasonably clear. However, ASI and Progressive have refused to pay Plaintiff Moore in full,

despite there being no basis whatsoever upon which a reasonable insurance company would have

relied to deny the full payment. ASI and Progressive’s conduct constitutes a breach of the common

law duty of good faith and fair dealing.

       22.     Additionally, ASI and Progressive knowingly or recklessly made false

representations as described above, as to material facts and/or knowingly concealed all or part of

material information from Plaintiff.

       23.     Because of ASI and Progressive’s wrongful acts and omissions, Plaintiff Moore


                                                6
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 7 of 13



was forced to retain the professional services of the attorney and law firm who is representing

Plaintiff with respect to these causes of action.

                                      CAUSES OF ACTION


       24.     Plaintiff Moore incorporates, by reference, the allegations of paragraphs 1 through

22 above and paragraphs 32 to 39 below, as if fully set forth herein.

       25.     Plaintiff Moore alleges that violations of the common laws of the State of Texas

were committed “knowingly” and with “gross negligence”, “intent”, and/or “malice” and as a

result thereof, Plaintiff is entitled to receive additional, statutory, and/or exemplary damages.

       26.     Plaintiff Moore further alleges that in all of the conduct complained of herein, all

employees, servants, agents and representatives of ASI and Progressive had actual, implied, or

apparent authority to act on behalf of ASI and Progressive.

       27.     Plaintiff Moore further alleges that all conditions precedent to recovery herein have

been performed or have occurred and that each cause of action alleged herein is plead additionally

and alternatively.

       A.      Breach of Contract

       28.     Without waiving but strictly relying on the foregoing, Plaintiff Moore alleges that

the actions and conduct of ASI constitute a breach of contract. Plaintiff Moore purchased flood

insurance from ASI. The insurance contract provides insurance coverage for the Property against

loss from among other things: flood. Plaintiff Moore paid all premiums for the Policy, timely

reported the flood loss to ASI, and requested adjustment of her claim. Despite full compliance with

the Policy conditions, ASI has failed and refused, and continues to fail and refuse to pay the full

amount due to Plaintiff Moore under the Policy for Plaintiff’s claim. As a result, ASI has breached

the contract of insurance and as a direct and proximate consequence of ASI’s breach of contract,


                                                    7
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 8 of 13



Plaintiff Moore has suffered actual, incidental, special, and consequential damages as set forth

herein.

          B.    Non-Compliance with Texas Insurance Code- Unfair Settlement Practices

          29.   Without waiving but strictly relying on the foregoing, Defendant ASI’s and

Progressive’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code §541. Defendant ASI and Progressive’s unfair settlement

practices, as described above, of misrepresenting to Plaintiff Moore material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code §541.060(a)(1). ASI and Progressive’s unfair

settlement practice, as described above, of failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claim, even though its liability under the Policy was reasonably

clear, constitutes an unfair method of competition and an unfair and deceptive act or practice in

the business of insurance. Tex. Ins. Code. §541.060(a)(2)(A). Further, ASI and Progressive’s

unfair settlement practice, as described above, of refusing to pay Plaintiff Moore’s claim without

conducting a reasonable investigation constitutes an unfair method of competition and an unfair

and deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(7).

          As a direct and proximate consequence of ASI and Progressive’s unfair settlement

practices, Plaintiff Moore has suffered actual, incidental, special, and consequential damages as

set forth herein.

          C.    Non-Compliance with Texas Insurance Code- The Prompt Payment of Claims

          30.   Without waiving but strictly relying on the foregoing, ASI and Progressive’s

conduct constitutes multiple violations of the Texas Insurance Code, Prompt Payment of Claims.

All violations made under this article are made actionable by Tex. Ins. Code §542.060. ASI and


                                                  8
      Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 9 of 13



Progressive’s failure to acknowledge receipt of Plaintiff Moore’s claim, commence investigation

of the claim, and request from Plaintiffs all items, statements and forms that it reasonably believed

would be required within the applicable time constraints, as described above, constitutes a non-

prompt payment of claims and violation of Tex. Ins. Code §542.055. Further, ASI and

Progressive’s failure to notify Plaintiff Moore in writing of its acceptance or rejection of the claim

within the applicable time constraints constitutes a non-prompt payment of the claim. Tex. Ins.

Code. §542.056. ASI and Progressive’s delay of the payment of Plaintiff Moore’s claim following

its receipt of all items, statements, and forms reasonably requested and required constitutes a non-

prompt payment of the claim. Tex. Ins. Code. §542.058.

       As a direct and proximate consequence of ASI and Progressive’s violation of the Prompt

Payment of Claims, Plaintiff Moore has suffered actual, incidental, special, and consequential

damages as set forth herein.

       D.      Breach of Duty of Good Faith and Fair Dealing

       31.     Without waiving but strictly relying on the foregoing, ASI and Progressive’s

conduct constitutes a breach of the common law duty of good faith and fair dealing owed to

insureds pursuant to insurance contracts. ASI and Progressive’s failure, as described above, to

adequately and reasonably investigate and evaluate Plaintiff Moore’s claim, although at the time,

it knew or should have known by the exercise of reasonable diligence that its liability was

reasonably clear, constitutes a breach of the duty of good faith and fair dealing.

       As a direct and proximate consequence of ASI and Progressive’s breach of the duty of

good faith and fair dealing, Plaintiff Moore has suffered actual, incidental, special, and

consequential damages as set forth herein.

       E.      Non-Compliance with Texas Deceptive Trade Practices Consumer Protection
               Act (“DTPA”)

                                                  9
     Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 10 of 13




       32.      Without waiving but strictly relying on the foregoing, Plaintiff Moore alleges that

the actions and conduct of ASI and Progressive violate the Texas Deceptive Trade Practices

Consumer Protection Act (“DTPA”) §17.41. et. seq. of the TEX. BUS. & COMM. CODE. Plaintiff

Moore is a consumer under the DTPA because she sought and acquired a food insurance policy by

purchase. ASI and Progressive engaged in false and misleading and deceptive acts or practices

Plaintiff Moore relied upon to her detriment. Specifically, ASI and Progressive represented to

Plaintiff Moore that the flood Policy to be issued and was issued covered damage resulting from

flood, which was later determined by ASI and Progressive to not be covered. This

misrepresentation violates Section 17.46(b) and 17.50(a)(4) of the DTPA in the following manner:

       (a) Representing that goods or services have sponsorship, approval, characteristics,

             ingredients, uses, benefits, or quantities which they do not have; §17.46(b)(5) DTPA.

       (b) Representing that goods or services are of a particular standard, quality, or grade if they

             are of another; §17.46(b)(7) DTPA;

       (c) Representing that an agreement confers or involves rights, remedies, or obligations

             which it does not have or involve, or which are prohibited by law; §17.46(b)(12)

             DTPA;

       (d) Failing to disclose information concerning goods or services which was known at the

             time of the transaction if such failure to disclose such information was intended to

             induce the consumer into a transaction which the consumer would not have entered had

             the information been disclosed; §17.46(b)(24) DTPA.

       (e) The use or employment by any person of an act or practice in violation of Chapter 541

             Tex. Ins. Code.

       ASI and Progressive’s misrepresentations and violations of the DTPA were a producing

                                                  10
     Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 11 of 13



cause of actual, incidental, special, and consequential damages to Plaintiff Moore as set forth

herein.


                                           DAMAGES


          33.   Plaintiff Moore would show that all of the aforementioned acts of ASI and

Progressive, taken together or singularly, constitute the producing causes of the damages sustained

by Plaintiff Moore.

          34.   As a result of the actions and conduct complained of herein by ASI and Progressive,

Plaintiff Moore is entitled to the recovery of all actual, incidental, special, and consequential

damages sustained in an amount that exceeds the minimum jurisdictional limits of this court. These

damages include but are not limited to: damages to the foundation, the pool, the bridge, the

decking, the irrigation system, the gas line, the walls, the living room, the master bathroom, and

the laundry room.

          35.   Plaintiff Moore is further entitled to the recovery of “additional” and/or

“exemplary” damages due to the knowingly, grossly negligent, intentional, and/or malicious

actions and conduct of ASI and Progressive.

          36.   Plaintiff Moore is further entitled to the recovery of treble damages for a knowing

violation of §541 of the TEX. INS. CODE, §541.112(B).

          37.   Plaintiff Moore is further entitled to the recovery of her reasonable and necessary

attorney’s fees incurred in connection with this suit pursuant to law. Among other statutory basis,

Plaintiff Moore claims attorney’s fees pursuant to §541 of the TEX. INS. CODE and §17.50 of the

DTPA.

          38.   Plaintiff Moore is further entitled to recovery of pre-judgment and post-judgment

interest herein at the maximum amount allowed by the common and statutory laws of the State of

                                                11
     Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 12 of 13



Texas.

         39.   Plaintiff Moore is further entitled to the recovery of costs of court.

                               DEMAND FOR TRIAL BY JURY

         40.   Pursuant to Rule 38 Fed. R. Civ. P., Plaintiff Moore demands a jury trial on all

issues triable by a jury and tenders the appropriate fee with this Petition.

                                             PRAYER

         41.   WHEREFORE, PREMISES CONSIDERED, Plaintiff, Charlene Rae Moore,

respectfully prays that the Defendants, American Strategic Insurance (“ASI”) and Progressive

Property Insurance Company (“Progressive”) be cited to appear and answer herein, and that upon

a final hearing of the cause, judgment be entered for Plaintiff Charlene Rae Moore against

Defendants ASI and Progressive, jointly and severally, all actual, incidental, special and

consequential damages sustained as the result of the actions of ASI and Progressive, along with

additional and exemplary damages, damages attributed to attorney’s fees, costs of court, pre-

judgment and post-judgment interest, and such other and further relief, whether general or special,

at law or in equity, to which Plaintiff Moore may show herself justly entitled by this pleading or

proper amendment hereto.



Dated: Houston, Texas
       May 22, 2019




                                                  12
Case 4:19-cv-01862 Document 1 Filed on 05/22/19 in TXSD Page 13 of 13




                               Respectfully submitted,

                               BAIN & BARKLEY
                               A Partnership of Professional Corporations



                         BY:
                               Justin Patton
                               State Bar Number: 24092949
                               Federal Bar Number: 2924203
                               Email: justin@bainlaw.net
                               Karl R. Schneider
                               Texas State Bar Number: 00788366
                               Federal Bar Number: 18746
                               Email: karl@bainlaw.net
                               14090 Southwest Freeway, Suite 450
                               Sugar Land, Texas 77478
                               Tel: 281-980-3100
                               Fax: 281-980-3195
                               ATTORNEYS FOR PLAINTIFF
                               CHARLENE RAE MOORE




                                 13
